      Case 3:19-cr-02856-DMS Document 36 Filed 06/17/20 PageID.132 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8
 9                          UNITED STATES DISTRICT COURT
10                         SOUTHERN DISTRICT OF CALIFORNIA
11
12   UNITED STATES OF AMERICA,                         Case No.: 19-CR-2856-DMS
13                         Plaintiff-Respondent,
                                                       ORDER DENYING MOTION FOR
14   v.                                                COMPASSIONATE RELEASE
                                                       UNDER 18 U.S.C. § 3582(c)(1)(A)
15   ROY D. POPE, JR.,
16                         Defendant-Petitioner.
17
18         On May 14, 2020, Defendant Roy D. Pope, Jr., proceeding pro se, filed a motion for
19   compassionate release under 18 U.S.C. § 3582(c)(1)(A). On May 20, 2020, Defendant,
20   through an attorney, filed supplemental briefing. The United States filed a response in
21   opposition to Defendant’s motion.      For the reasons given herein, the Court denies
22   Defendant’s motion.
23                                              I.
24                                       BACKGROUND
25         On August 28, 2019, Defendant Pope pled guilty to the importation of
26   methamphetamine in violation of 21 U.S.C. §§ 952 and 960. (ECF No. 15). Defendant
27   was sentenced to three years in prison and three years of supervised release. (ECF No. 30).
28   Defendant has served 17 months, or 47%, of his sentence. (ECF No. 35 at 6).

                                                   1
                                                                                  19-CR-2856-DMS
      Case 3:19-cr-02856-DMS Document 36 Filed 06/17/20 PageID.133 Page 2 of 5



 1         While housed at Terminal Island Federal Correctional Institution, Defendant tested
 2   positive for COVID-19. (Id. at 7). As of May 17, 2020, more than 700 Terminal Island
 3   inmates have tested positive for the novel coronavirus and eight inmates have died. (ECF
 4   No. 34 at 4). Defendant alleges that he is concerned he will be re-infected with the virus
 5   specifically because he is considered medically vulnerable due to his underlying condition
 6   of Hepatitis C. (Id).
 7         Based on these allegations, Defendant filed the present motion for compassionate
 8   release under 18 U.S.C. § 3582(c)(1)(A). (ECF No. 32). Defendant seeks the modification
 9   of his sentence to supervised release with home confinement. (ECF No. 34 at 5). The
10   United States opposes Defendant’s motion. (ECF No. 35).
11                                               II.
12                                         DISCUSSION
13         In general, a court may not modify a sentence of incarceration once it has been
14   imposed, unless expressly permitted by statute or Rule 35 of the Federal Rules of Criminal
15   Procedure. United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003). The First Step Act
16   (“FSA”) expressly permits a court to modify a prison sentence. See Pub. L. 115-391, 132
17   Stat. 5194, 5239 (2018). Among the criminal justice reforms implemented by the FSA,
18   Congress amended 18 U.S.C. § 3582(c)(1)(A) to allow a defendant to move the district
19   court for compassionate release after exhausting the Bureau of Prison (“BOP”) process.
20         Section 3582(c) of Title 18 of the United States Code provides that a district “court
21   may not modify a term of imprisonment once it has been imposed except . . . upon motion
22   of the Director of the Bureau of Prisons, or upon motion of the defendant.” A defendant
23   may bring a § 3582(c) motion only after he has “fully exhausted all administrative rights
24   to appeal a failure of the Bureau of Prisons” to act, or after “the lapse of 30 days from the
25   receipt of such a request by the warden of the defendant’s facility, whichever is earlier.”
26   18 U.S.C. § 3582 (c)(1)(A). Administrative exhaustion is therefore a prerequisite to filing
27   the motion in district court, and “[e]xhaustion occurs when the BOP denies a defendant’s
28   application or lets thirty days pass without responding to it.” United States v. Mondaca,

                                                   2
                                                                                    19-CR-2856-DMS
      Case 3:19-cr-02856-DMS Document 36 Filed 06/17/20 PageID.134 Page 3 of 5



 1   No. 89-cr-0655, 2020 WL 1029024, at *2 (S.D. Cal. Mar. 3, 2020) (quoting Brown v.
 2   United States, 411 F. Supp. 3d 446, 352 (S.D. Iowa 2019) (internal quotation marks
 3   omitted)). Thereafter, the Court may consider the applicable standards set forth in § 3553(a)
 4   and determine whether “extraordinary and compelling reasons warrant” a sentence
 5   reduction consistent with “applicable policy statements issued by the Sentencing
 6   Commission.”
 7         Here, there is no indication that Defendant has previously requested the BOP to file
 8   a compassionate release motion on his behalf, and Defendant does not contradict this.
 9   (ECF No. 35 at 9; ECF No. 32; ECF No. 34). The United States argues Defendant’s motion
10   must be denied for failure to exhaust his administrative remedies prior to filing his motion
11   with the Court. Defendant does not address this issue in his briefs.
12         District courts across the country have grappled with whether the First Step Act’s
13   administrative exhaustion requirement is jurisdictional, non-jurisdictional and excusable,
14   or mandatory. If the exhaustion requirement at issue is jurisdictional and not satisfied,
15   courts are powerless to act on the merits. See Landgraf v. USI Film Prods., 511 U.S. 244,
16   274 (1994) (noting that jurisdictional statutory preconditions “speak to the power of the
17   court rather than to the rights or obligations of the parties”). If the exhaustion requirement
18   is not jurisdictional, noncompliance might be excused. Some district courts have held the
19   failure to exhaust administrative remedies under the FSA may be excused in light of the
20   issues facing incarcerated individuals during the COVID-19 pandemic, (see, e.g., United
21   States v. Perez, --- F. Supp. 3d ----, 2020 WL 1546422, at *1 (S.D.N.Y. Apr. 1, 2020)
22   (waiving exhaustion requirement as futile because inmate had less than 21 days left on his
23   sentence), while others courts have declined to allow such an exception. See United States
24   v. Eberhart, --- F. Supp. 3d ----, 2020 WL 1450745, at *1 (N.D. Cal. Mar. 25, 2020)
25   (rejecting the defendant’s argument that pursuing administrative remedies would be futile).
26   And some district courts have concluded the exhaustion requirement is both mandatory
27   and jurisdictional, notwithstanding the COVID-19 crisis. See, e.g., United States v. Rojas,
28   No. 17-CR-337 (LAB) (S.D. Cal. May 6, 2020) (stating exhaustion requirement is

                                                   3
                                                                                     19-CR-2856-DMS
      Case 3:19-cr-02856-DMS Document 36 Filed 06/17/20 PageID.135 Page 4 of 5



 1   mandatory and jurisdictional and denying defendant’s motion for failure to exhaust
 2   administrative remedies).
 3         This Court need not reach the jurisdictional question because even if the exhaustion
 4   requirement in § 3582(c) is non-jurisdictional, it is mandatory and precludes the Court from
 5   modifying Defendant’s sentence. See 18 U.S.C. § 3582(c)(1)(A) (“The court may not
 6   modify a term of imprisonment once it has been imposed [unless] the defendant has fully
 7   exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion on the
 8   defendant’s behalf or the lapse of 30 days from the receipt of such a request . . . .”). The
 9   statutory language is clear and unambiguous. See United States v. Lugo, No. 2:19-cr-
10   00056, 2020 WL 1821010, at *3 (D. Me. Apr. 10, 2020) (discussing cases and finding “the
11   language of section 3582(c) … clear and mandatory.”). Accordingly, at a minimum,
12   Defendant must wait 30 days from the BOP’s receipt of his request for relief before filing
13   a motion for relief with the Court. Where statutory exhaustion is mandatory, as here, it
14   “foreclos[es] judicial discretion.” Ross v. Blake, 136 S. Ct. 1850, 1857 (2016); see also
15   United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020), as revised (Apr. 8, 2020) (stating
16   where 30 days have not passed following a request for relief to a warden, the statute
17   “presents a glaring roadblock foreclosing compassionate release at this point.”); United
18   States v. Taylor, 778 F.3d 667, 670 (7th Cir. 2015) (stating even if a court has the “power
19   to adjudicate” a motion under § 3582(c)(2), it may lack “authority to grant a motion …
20   because the statutory criteria are not met”) (emphasis in original). Although the Court is
21   sympathetic to the concerns of Defendant in light of the pandemic, the statutorily
22   prescribed requirements at issue cannot be ignored.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                   4
                                                                                    19-CR-2856-DMS
      Case 3:19-cr-02856-DMS Document 36 Filed 06/17/20 PageID.136 Page 5 of 5



 1                                             III.
 2                              CONCLUSION AND ORDER
 3         For the foregoing reasons, Defendant’s motion for compassionate release is denied.
 4         IT IS SO ORDERED.
 5   Dated: June 17, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                5
                                                                               19-CR-2856-DMS
